Citation Nr: 0207246	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  97-19 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for blocked nasal 
passages.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches, and if 
so, whether service connection for that disability is 
warranted.  

3.  Entitlement to service connection for a low back 
disability.  

(The issues of entitlement to service connection for a skin 
disorder and entitlement to service connection for bronchitis 
will be the subject of a later decision.).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
October 1971.  

The veteran was previously denied service connection for 
headaches and blocked nasal passages in a June 1995 rating 
action.  His current appeal in this regard arose from a March 
1997 rating action entered by a Department of Veterans 
Affairs (VA) regional office (RO), and was perfected for 
appeal in June 1997.  A hearing at which the veteran and his 
wife testified was conducted at the St. Petersburg, Florida, 
RO regarding these issues in July 1997.  

The remaining issues on appeal arose from a May 1998 rating 
action, and were perfected for appeal in July 1998.  The case 
was subsequently forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC and was referred to the service 
organization representing the veteran for final appellate 
argument.  In May 2002, that organization submitted a written 
"Informal Hearing Presentation," after which the case was 
transferred to the undersigned for her consideration.  

The Board is undertaking additional development on the claims 
for entitlement to service connection for a skin disorder and 
for bronchitis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran was last denied service connection for 
blocked nasal passages and headaches in a June 1995 rating 
action. 

2.  The documents added to the record since 1995 in 
connection with the veteran's attempt to reopen his claim for 
service connection for blocked nasal passages are not, by 
themselves or in connection with evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of that claim.

3.  Evidence added to the record since 1995 includes 
treatment records reflecting the current presence of chronic 
headaches and a July 1997 statement from the veteran's mother 
that, since October 1971, the veteran "constantly has been 
having severe headaches to this date."  

4.  Evidence received since 1995 bears directly and 
substantially upon the claim for service connection for 
headaches and in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of that claim.

5.  Chronic headache complaints were first documented many 
years after service, and are not shown by medical authority 
to be related to service.  

6.  The veteran's current low back disability, first shown 
many years after service, has not been linked by medical 
authority to the veteran's military service.  



CONCLUSIONS OF LAW

1.  Evidence received since the June 1995 denial by the RO of 
entitlement to service connection for blocked nasal passages 
is not new and material, and the claim for that benefit may 
not be reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5108, 5126 (West Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  Evidence received since the June 1995 denial by the RO of 
entitlement to service connection for headaches is new and 
material, and the claim for service connection for a headache 
disability is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5108, 5126, 7105 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.156 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 2001).   

3.  A chronic headache disability was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.303 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.156(a), 3.159 and 
3.326(a)).  

4.  A low back disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.156(a), 3.159 and 3.326(a)).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claims concerning blocked nasal 
passages, headaches, and a low back disability.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the statement 
of the case and supplemental statements of the case sent to 
the veteran notified him of the evidence required to grant 
his claims, and of the information and evidence needed to 
substantiate them.  Thus, the notification requirements of 
the VCAA have been satisfied, and there is no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records have been 
associated with the claims file, and the RO obtained the 
records of the veteran's relevant post service medical 
treatment that he indicated were available.  Further, it is 
observed that the veteran has been examined for VA purposes 
in connection with his claim regarding headaches and a back 
disability.  (VCAA does not require examinations in claims to 
reopen if new and material evidence has not been presented or 
secured.)  Under these circumstances, the Board finds that, 
as with the notice requirements of the VCAA, the development 
requirements of that law also have been met.  Therefore, the 
Board may proceed to address the merits of the veteran's 
claim.


Service Connection Law and Regulations

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


New and Material Evidence

The record reflects that the veteran first submitted an 
application for benefits relating to headaches and blocked 
nasal passages in April 1995.  This claim was denied in June 
1995, after the RO considered the veteran's service medical 
records, the report of an examination conducted for VA 
purposes in December 1971, and a few more post service VA 
medical records dated in the late 1970's and in 1980.  The 
veteran's service records showed complaints of headaches and 
stuffy nose in connection with what appeared to be episodes 
of the common cold or an acute respiratory disease in January 
1970, October 1970, and January 1971, but no chronic 
impairment in this regard was suggested.  When the veteran 
was examined in connection with his discharge from service in 
October 1971, his nose and sinuses were normal on clinical 
evaluation.  Likewise, there was no mention of any headache 
or blocked nasal passages when the veteran was examined for 
VA purposes in December 1971.  In fact, it was specifically 
noted at that time that there was no deviation of the nasal 
septum and that the nasal passages were open.  The 
subsequently dated records from later in the 1970's and in 
1980 also made no mention of any headache complaints or nasal 
passage blockage.  

The veteran was advised of the decision to deny his claim for 
service connection for headaches and blocked nasal passages 
in a letter addressed to him in June 1995.  This letter also 
included notice of his appellate rights.  Since no appeal was 
taken with respect to this decision, it became final.  See 
38 C.F.R. § 3.104, 20.302, 20.1103, as in effect in June 
1995.  

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in November 1999, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).


Blocked Nasal Passages

The evidence associated with the claims file since June 1995 
includes numerous private and VA medical records dated from 
1982 and thereafter, together with a number of statements 
from the veteran and those who have known him over the years.  
With respect to the claim regarding blocked nasal passages, 
this additional evidence shows that this condition was first 
documented in 1982, when X-rays revealed near complete 
opacification of the left maxillary antrum that was 
considered consistent with chronic sinusitis.  Subsequent 
records dated in 1984 showed complaints of a right sided 
stuffy nose, attributed to questionable allergic 
rhinitis/sinusitis, and in early 1986, a marked septal 
deviation to the right side with obstructed breathing was 
noted.  Shortly after that, a functional septorhinoplasty was 
performed.  This apparently collapsed sometime later, and in 
1992 further surgery was undertaken to "reconstruct [the] 
nose and make it stronger and realign the pieces in the 
proper alignment upward."  After 1992, the veteran's 
complaints of blocked nasal passages appear in connection 
with his treatment and evaluation of sinusitis and allergic 
rhinitis.  None of these records, however, reflect the 
conclusion by those medical personnel examining or treating 
the veteran, that they considered his blocked nasal passages 
to be in any way related to service. 

As to the statements submitted in connection with his appeal, 
none address the veteran's claim regarding blocked nasal 
passages with any particularity, other than to say he has had 
nasal problems over the years.  At the hearing conducted in 
July 1997, the veteran testified that he first experienced 
the nasal blockage condition for which he seeks service 
connection at the same time in service that he contends his 
chronic headache complaints commenced.  

Medical records that first show the claimed disability many 
years after service, and which in no way suggest the claimed 
disability is considered linked to service, cannot be 
considered to bear directly and substantially upon the 
specific matter under consideration or to be of such 
significance that they must be considered in order to fairly 
decide the merits of the claim.  They provide no basis to 
conclude that the veteran has blocked nasal passages as a 
result of his military service and, therefore, they may not 
be considered new and material evidence.  

Similarly, the veteran's statements and those submitted on 
his behalf either fail to address his claim regarding blocked 
nasal passages or, to the extent they may be considered to 
address it, say nothing more than was understood of the 
veteran's contentions when his claim was previously denied.  
The repetition of the veteran's contention that he has had 
chronically blocked nasal passages, whose onset occurred in 
service, cannot be considered new evidence, but merely 
cumulative evidence.  Therefore, these statements cannot be 
considered to meet the definition of new and material, and 
cannot by themselves or in connection with evidence 
previously assembled be considered so significant that they 
must be considered together with all the evidence to fairly 
decide the merits of the veteran's claim.  

Under the foregoing circumstances, the Board concludes that 
with respect to the veteran's claim as it concerns blocked 
nasal passages, he has not submitted evidence that is new and 
material and the claim for service connection for that 
disability is not reopened.


Headaches

With respect to the veteran's claim as it concerns a headache 
disability, the evidence obtained since the matter was 
previously denied includes medical records dated since 1982, 
reflecting what may be considered to be chronic headache 
complaints, and a statement from the veteran's mother, dated 
in July 1997.  In this statement, it is indicated that 
"since October 1971 [the veteran] constantly has been having 
severe headaches to this date."  Clearly, this evidence may 
be read as corroborating what has been the veteran's long 
standing contention that he has had a chronic headache 
disability that began during service.  That being so, it 
bears directly and substantially upon the specific matter 
under consideration and is of such significance that it must 
be considered together with all the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material regarding the claim for service connection for a 
headache disability, and that matter is reopened.  

Having reopened the veteran's claim, the Board must now 
consider whether it may consider the issue of entitlement to 
service connection for headaches on its merits.  Bernard v. 
Brown, 4 Vet. App. 384 (1993), provides that to establish no 
prejudice to the appellant by rendering a decision on the 
merits of a claim which was previously denied by the RO, it 
must be shown that the appellant had sufficient notice of the 
need to address that issue in his submissions, arguments and 
testimony on appeal.  In this case, it appears that while the 
RO has continued to hold that new and material evidence was 
not submitted to reopen this claim, the veteran has been 
advised of the law and regulations regarding entitlement to 
service connection on the merits, and his contentions have 
been consistently expressed in terms of his entitlement to 
the underlying benefit.  Under these circumstances, the Board 
finds that no prejudice will result to the veteran if the 
Board proceeds to consider the claim on its merits.

The criteria for establishing service connection for 
disability has been set forth above.  As also set forth 
above, the veteran's service medical records reflect two 
isolated complaints of headaches in 1970, which were 
apparently included among the veteran's symptoms when he was 
treated for an acute respiratory disease, and a "cold."  
Subsequent service records reflect no further complaints of 
this nature and, when he was examined in connection with his 
discharge from service in October 1971, no relevant 
abnormality was noted upon clinical evaluation.  Similarly, 
when the veteran was examined for VA purposes in connection 
with another claim in December 1971, he made no complaints of 
any headaches.  

Thereafter, the medical evidence does not reflect any 
complaints of headaches by the veteran until 1982.  At that 
time, they were variously characterized as cluster or 
migraine type headaches, with later records in the 1990's 
including a diagnosis of a vascular type headache, with 
possible superimposed tension headaches.  Whatever their 
characterization, however, it is plain from the medical 
evidence dated during the years since 1982, the various 
statements received from the veteran, his testimony, and that 
of his wife, that these chronic headache complaints have 
continued to the present time.  

As is obvious from the foregoing, there is more than a 10-
year gap between any headache complaint noted in service, and 
any subsequent medical evidence documenting that complaint.  
To account for this lapse, the veteran has contended that he 
actually sought medical help for headache complaints during 
this interval of time, but that the physician who provided 
his care had since died, and the whereabouts of his records 
were unknown.  

The absence of any relevant records between 1971 and 1982 and 
the veteran's contentions are not the only pieces of evidence 
addressing the time of onset of the veteran's chronic 
headache complaints.  Significantly, the 1982 records that 
are associated with the file include a history of the 
complaint as provided by the veteran to those who were then 
treating him.  That history, however, as recorded by those 
physicians, was apparently not given consistently at the 
time, nor is it consistent with the veteran's current 
contention that his complaints began in service and have 
continued since then.  In one record from 1982, it was 
recorded that the veteran had complained of headaches, off 
and on for a period of only approximately 2 or 3 years.  
Another physician recorded that the veteran's complaints 
began in 1974, and records from 1988 reflect that the veteran 
reported the onset of his complaints as in 1972.  Clearly, 
all of these dates are after the veteran's period of service 
and in no way suggest a relationship to service.  Further, it 
was not until after the veteran began to seek VA benefits for 
his headaches in 1995, (when he obviously had a financial 
interest in establishing when they began), that he apparently 
informed those treating him that the onset of his chronic 
complaints began during service.  

Under the foregoing circumstances, the veteran's present 
contention that he has experienced chronic headaches 
beginning in service is of little evidentiary value in light 
of the absence of such chronic complaints in service, the gap 
in records reflecting any such complaints for 10+ years after 
service, and the notation in those records which first show 
chronic headache complaints, that the veteran uniformly 
reported their onset after service.  Moreover, the statement 
from the veteran's mother, which prompted the reopening of 
the veteran claim, is actually as supportive of the 
conclusion that the veteran's complaints began after service, 
as it is that they began during service.  She indicated that 
it had been since October 1971, that the veteran has 
complained of constant headaches.  October 1971, of course, 
is when the veteran was discharged from service, and it would 
seem that if in 1997 when she wrote her statement, she could 
recall the veteran's medical complaints from 25+ years 
earlier, her relationship with her son was close enough that 
she would have been aware of any in-service complaints of 
this nature that he may have had, and if there were any such 
complaints, that she would have mentioned them.  As it is, 
her apparent awareness of these complaints all appear to date 
from after service, which does not support the veteran's 
contention that his current headache disability had its onset 
during service.  

Finally, the record also includes the report of an 
examination conducted for VA purposes in connection with this 
claim in October 1998.  That document includes an opinion by 
the examining physician regarding whether the veteran's 
current headache disability (diagnosed at that time as 
cluster headaches) had its onset during service.  It was this 
examiner's conclusion that it is "unlikely" that the 
veteran's headaches had their onset at that time.  

Given the limited probative value of the veteran's current 
contentions regarding the time of onset of his chronic 
headache disability, the absence of such complaints noted in 
service, or for many years after service, and the medical 
opinion that it is unlikely the onset of this disability 
occurred during service, the Board finds that the greater 
weight of the evidence in this case is against the conclusion 
that the veteran's chronic headache disability was incurred 
during service.  Accordingly, a basis upon which to establish 
service connection for a headache disability has not been 
presented and the veteran's appeal in this regard must be 
denied.  

In reaching this decision, the Board notes that at the 
veteran's hearing in 1997, he appeared to suggest that he 
believed his headache disability may have been caused by his 
exposure in service in Vietnam to the herbicide commonly 
referred to as Agent Orange.  In this regard, applicable 
criteria provide that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era and has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such 
a veteran shall be presumed to have been exposed to a 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era. 
38 U.S.C.A. § 307(a)(6)(iii).

Further, if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the diseases set out 
in 38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  The diseases listed at 
§ 3.309(e), however, do not include headaches.  Rather, these 
diseases are chloracne or other acneform diseases consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

Moreover, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, the presumption is not the sole method for showing 
causation, and thereby establishing service connection.  

As indicated above, a headache disability is not among the 
diseases for which service connection is presumed as a 
consequence of exposure to Agent Orange under 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Further, no medical 
record associated with the claims file contains any 
suggestion that the veteran's headaches were considered to be 
a result of his herbicide exposure, and the veteran has not 
identified any competent source from whom an opinion could be 
obtained linking his headaches to exposure to Agent Orange, 
or otherwise to service.  Absent competent evidence linking 
the veteran's headaches in any way to service, or to Agent 
Orange exposure in particular, it is the Board's conclusion 
that a basis upon which to establish service connection for a 
headache disability as a consequence of Agent Orange exposure 
has not been presented.  


Back Disability

Regarding this aspect of the veteran's claim, his service 
medical records reflect that he complained of back pain on 
one occasion in September 1970, shortly after he had lifted 
some tents.  The diagnostic impression at the time was that 
he had a "strain."  Thereafter, no further complaints of 
back problems were recorded, and when examined in connection 
with his discharge from service in October 1971, the 
veteran's spine was normal upon clinical evaluation.  
Similarly, when examined for VA purposes in December 1971, 
the veteran did not complain of any back discomfort, and no 
back impairment was noted.  

The first record of any back complaints after service is 
dated in 1991, 20 years after service, and was attributed to 
a low back muscle strain.  Subsequent records show the 
veteran has been diagnosed to have hypertrophic spurring of 
the lumbosacral spine, with a disc herniation at L4-L5 and 
L5-S1.  When examined in connection with his claim for VA 
benefits in October 1998, however, the examiner opined that 
the veteran's back disability "unlikely" had its onset 
during service.  

Although the veteran contends that he has had back pain since 
the episode of pain noted in service, which contention has 
been recorded by some of those treating the veteran since he 
submitted his claim for VA benefits in 1997, the Board 
concludes that the preponderance of the evidence is against 
this claim.  As stated, there is only a single notation of 
back complaints in the service records in 1970, followed by 
more than 20 years before any further treatment for back 
complaints is noted in the medical record.  There was no 
indication at that time the veteran had any chronic 
impairment, and subsequent records of complaints show only 
that the veteran provided a history of back problems since 
service.  They do not show that those treating the veteran 
concluded that the veteran's complaints were a continuation 
of ongoing complaints since service, and a VA physician 
concluded that it was unlikely the veteran's back disability 
had its onset in service.  Under these circumstances, the 
Board concludes that a basis upon which to grant service 
connection for a back disability has not been presented and 
the veteran's appeal is denied.  




	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for blocked nasal passages, and 
the appeal in that regard is denied.

Although the claim for service connection for headaches has 
been reopened, entitlement to service connection for that 
disability is denied.  

Entitlement to service connection for a low back disability 
is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

